DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was improperly determined to be an habitual violent felony offender because he did not meet the category requiring a conviction or completion of a sentence within the five years preceding. § 775.084(l)(b)2., Fla. Stat. (1993). Appellee confesses error. The sentence is vacated and this cause remanded for resentencing. See Trott v. State, 579 So.2d 807 (Fla. 5th DCA 1991) (permitting an habitual (nonviolent) offender sentence). The imposition of a lien for payment of the public defender must be quashed because appellant was not given notice of the court’s intention to do so and an opportunity to contest the same. See, e.g., Fontenont v. State, 631 So.2d 379 (Fla. 5th DCA 1994).
SENTENCE VACATED; REMANDED.
GOSHORN and THOMPSON, JJ., concur.